Filed 12/29/21 P. v. Kemp CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C093443

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE003496)

           v.

 JAMAL DIMITRUS KEMP,

                    Defendant and Appellant.




         Appointed counsel for defendant Jamal Dimitrus Kemp has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in an
outcome more favorable to defendant and affirm the judgment.
                                                  BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                                                             1
        As J.B. was running away from defendant, defendant jumped out of a car and fired
six shots at her. One of the shots hit J.B. in the foot. In recordings of jail phone calls,
defendant then threatened to kill D.B. in an attempt to dissuade her from testifying as a
witness against him as to his actions against J.B. Defendant also had previously been
convicted for assault with a semiautomatic firearm. (Pen. Code, § 245.)1
        Defendant pleaded no contest to attempted murder (§ 664/187, subd. (a)) and
dissuading a witness (§ 136.1, subd. (b)(2)). He also admitted the allegation he
personally used a firearm (§ 12022.53, subd. (b)) in committing the attempted murder and
had sustained a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12). The parties
agreed the remaining counts and allegations would be dismissed, two with a Harvey2
waiver.
        In accordance with the plea agreement, the trial court sentenced defendant to an
aggregate term of 26 years in prison, as follows: the midterm of seven years on the
attempted murder count, doubled pursuant to the strike, plus 10 years on the firearm
enhancement, and a consecutive one-year term, doubled pursuant to the strike, on the
dissuading a witness count. The trial court also dismissed the remaining counts and
allegations. The trial court awarded defendant 742 days of presentence custody credit.
Without objection, the trial court ordered defendant pay the statutory minimum fines and
fees: a $300 restitution fine (§ 1202.4, subd. (b)) and a corresponding identical $300
parole revocation fine, stayed pending revocation of parole (§ 1202.45). The court also
imposed a $80 court operations fee (§ 1465.8), and a $60 criminal conviction assessment
(Gov. Code, § 70373).
        Defendant did not obtain a certificate of probable cause.



1   Undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts of the case and
asks us to determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days have elapsed
and we have received no such communication from defendant.
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
DUARTE, J.




                                             3